DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  Claims 1 and 10 were amended.  Claims 2 and 4 were cancelled. Claims 1 – 5 were withdrawn. Claims 1 – 5 are new.
	
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7 – 15 and 22 – 30 directed to an invention non-elected without traverse.  Accordingly, claims 7 – 15 and 22 – 30 have been cancelled.

Response to Arguments
Applicant’s arguments, see 14 – 17, filed 2 June 2022, with respect to claims 1 – 6 and 16 – 21 (as amended) have been fully considered and are persuasive.  The rejections of 4 April 2022 have been withdrawn. 
Applicant argues that “the ordinary and customary definition of the words of the term and the Specification serving as a glossary provides a definition (see page 16)” and “the meaning of the term "residual flexibility" may be construed as something like a mode's flexibility remaining at a resonance frequency of another mode that has an effect
an amplitude of the other mode at the resonance frequency. Similarly, the term "pole-residue-residual flexibility model" may be obtained by referring to the above definition of the "residual flexibility" and the discussion of an exemplary pole-residue residual flexibility model, such as the discussion related to equation (16). (see page 15)”
The Examiner accepts Applicant’s description of how the terms are to be interpreted in light of the specification.  In view of the Applicant’s definition, the equations described in Wheeler can not be interpreted as equivalent to a “pole-residue-residual flexibility model”


Allowable Subject Matter
Claims 1 – 6 and 16 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, the closest prior art of record, Wheeler, fails to anticipate or render obvious the method, computer-program product, device, or system comprising 
fit the generated frequency response functions to a pole-residue-residual flexibility model to compute a residual flexibility value (218), and 
verify proper operation of the vibratory flowmeter (5) using the residual flexibility value (218),
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 2 – 6 and 17 – 21 the closest prior art of record, Wheeler, Hackett, and Dean, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1 and 16, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862